Citation Nr: 0025598	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a seizure disorder.

2.  Entitlement to a higher initial rating for a peripheral 
tear of the medial meniscus of the left knee, post operative 
arthroscopy, rated as noncompensably disabling effective from 
November 1, 1996, and rated as 10 percent disabling effective 
from July 13, 1998.

3.  Entitlement to a higher initial rating for a scar of the 
left side of the face, rated as noncompensably disabling 
effective from November 1, 1996, and rated as 10 percent 
disabling effective from July 21, 1998.

4.  Entitlement to a higher (compensable) initial rating for 
residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1996.

This matter came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from decisions of April 1997 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

In her substantive appeal statement of June 1997, the veteran 
checked a box indicated that she wished to have a hearing 
before a Member of the Board at a local office; however, she 
crossed out "BVA" and wrote in "local hearing officer".  A 
hearing was held before a local hearing officer in October 
1997.  In a subsequent substantive appeal statement dated in 
October 1997, the veteran indicated that she did not want a 
hearing before the Board.  Accordingly, the Board concludes 
that the appellant's desire for a hearing was satisfied by 
the hearing before the local hearing officer, and that she no 
longer wishes to have a hearing before the Board.  The Board 
has noted that the Board wrote to the veteran in January 2000 
and asked whether she wished to have a hearing before the 
Board, and indicated that one would be scheduled if she did 
not respond.  No response to that letter has been received.  
However, in light of the veteran's previous specific 
rejection of the opportunity to have a hearing before a 
Member of the Board, the Board finds that the appellant does 
not actually desire a hearing before the Board.  This 
conclusion is supported by the fact that the appellant's 
representative submitted a written brief in July 2000 which 
did not contain any indication that another hearing was 
desired.  Accordingly, the Board will proceed to address the 
merits of the issues on appeal without further delay.  

The Board also notes that the appeal for higher evaluations 
arises from the initial rating decisions which established 
service connection for the disorders and assigned the initial 
disability evaluations.  Therefore, for each disability the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issues have 
been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The frequency of minor seizures due to the veteran's 
seizure disorder more nearly approximates an average of only 
2 minor seizures every six months as opposed to 5 minor 
seizures weekly.

3.  During the period from November 1, 1996, to July 12, 
1998, the peripheral tear of the medial meniscus of the left 
knee, post operative arthroscopy, resulted in slight 
impairment due to instability or recurrent subluxation.

4.  During the period beginning July 13, 1998, the peripheral 
tear of the medial meniscus of the left knee, post operative 
arthroscopy, resulted in moderate impairment due to 
instability or recurrent subluxation.

5.  There is no X-ray evidence of arthritis of the left knee.

6.  During the period from November 1, 1996, the scar of the 
left side of the face has been productive of moderate, but 
not severe, disfigurement.

7.  The residuals of a right shoulder injury are productive 
of infrequent dislocations with guarding at the shoulder 
level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for seizures are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (1999).

2.  The criteria for an initial rating for a peripheral tear 
of the medial meniscus of the left knee, post operative 
arthroscopy, of 10 percent effective from November 1, 1996, 
and of 20 percent effective from July 13, 1998, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

4.  The criteria for a 10 percent initial disability rating 
for a scar of the left side of the face, effective from 
November 1, 1996, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (1999).

5.  The criteria for a 20 percent initial disability rating 
for residuals of a right shoulder injury are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5201, 5202 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, she has presented claims 
of disagreement with the assignment of initial ratings for 
service-connected disorders that are plausible.  With regard 
to initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  She has also been afforded a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To An Initial Rating Higher Than 20 Percent
 For A Seizure Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8910 and 8911 (1999), a 10 percent rating is warranted 
if there is a confirmed diagnosis of epilepsy with a history 
of seizures.  A 20 percent rating is warranted if there is at 
least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months.  A 40 percent rating is 
warranted if there is at least 1 major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent rating is warranted if 
there is an average of at least 1 major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent rating is warranted when there is an average of at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures weekly.  A 100 percent rating is 
warranted if there is an average of at least 1 major seizure 
per month over the last year.  

Notes associated with Diagnostic Code 8911 provide that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head (pure petit mal), 
or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  In the presence of major and minor type seizures, 
rate the predominant type.  There will be no distinction 
between diurnal and nocturnal major seizures.  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, however, competent, 
consistent lay testimony emphasizing the convulsive and post-
convulsive characteristics may be accepted.  The frequency of 
the seizures should be ascertained under the ordinary 
conditions of life (while not hospitalized).  See 38 C.F.R. 
§ 4.121 (1999).  The Board further notes that, where there is 
a question as to which of two evaluations applies, the higher 
evaluation will be applied if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (1999).  

The report of a general medical examination conducted by the 
VA in December 1996 shows that the veteran reported having a 
history of a seizure disorder which was diagnosed in 1990.  
She said that she was currently on Depakote and Neurodin, and 
that she had not had any seizures for the last seven months.  
The pertinent diagnosis was seizure disorder.   

A VA medical treatment record dated in February 1997 shows 
that the veteran reported that her seizures had previously 
been once or twice a month, but had decreased recently and 
she had none over the past two months.  She said that they 
usually occurred during her sleep, and had been witnessed by 
her husband.  She was on mediations which were being 
monitored by neurologists at Maxwell.  The assessment was 
seizure disorder - presently managed by neurologists at 
Maxwell.  A VA medical record dated in May 1997 shows that 
the veteran reported that she had two episodes of near 
seizures recently, but had no overt seizures.  

A VA neurology consultation record dated in September 1997 
shows that the veteran reported that she had a history of an 
unknown type of seizures that occurred monthly and were 
nocturnal.  She said that the frequency was between zero and 
two per month.  Triggers included stress and forgetting a few 
doses of medication.  She said that her last seizure had been 
the previous week.  The assessment was seizure disorder, 
stable, patient satisfied with frequency.  It was noted that 
she drove and was a school student.  The medications were 
continued, and it was indicated that consideration would be 
given to changing the dosage if seizures increased.  

The veteran testified regarding the severity of her seizure 
disorder during a hearing held in October 1997.  She stated 
that her seizure disorder started in service.  She recounted 
that she was working in an X-ray darkroom and was found to be 
having a seizure by another technician.  She started taking 
medications at that time.  She said that since she was 
discharged from service in November 1996, she had experienced 
three seizures.  She said that according to her husband the 
seizures occurred during her sleep.  She said that she had no 
memory of them.  She stated that during these incidents she 
thrashed around and experienced urinary incontinence.  She 
also said that she felt extremely exhausted the next day.  
She reported having missed two days of school.  She said that 
she did not know if they were considered to be major or minor 
seizures.  She said that she was still able to drive despite 
her history of seizures.  

A record dated in January 1998 shows that the veteran 
reported that she had a seizure one week earlier.  She 
described the frequency as being one per month.  The 
assessment was seizure disorder, no change in frequency, 
maintains compliance with dosing.  A VA medical record dated 
in May 1998 shows that the veteran reported that she normally 
had seizures once per month.  She also stated that recently 
she had forgotten to take her medication and had a GTC (a 
generalized tonic clonic seizure).  The veteran was 
instructed to continue to take her medications at current 
dosages, and was told that she may increase the medications 
if seizures continued. 

A VA consultation sheet dated in May 1998 shows that the 
veteran reported that she was having increased frequency of 
seizures.  No specific information was noted.  A VA record 
dated in July 1998 shows that the veteran reported that she 
had a seizure disorder and migraines.  She stated that the 
seizure frequency was one every week and always associated 
with a migraine.  Her medications were adjusted.  A VA 
medical record dated in September 1998 shows that the veteran 
reported that she had nocturnal seizures.  She said that her 
last one may have been two weeks ago.  

Based on the descriptions contained in the medical records, 
the veteran's seizures appear primarily to be minor seizures.  
Although she had one major seizure in May 1998 after she 
failed to take her medication, that type of seizure was an 
exception to her usual pattern of minor nocturnal seizures.  
The Board notes that the evidence of record shows that there 
is some fluctuation with respect to the frequency to the 
minor seizures.  After reviewing the testimony (in which she 
stated that she had three seizures in the year since her 
separation from service), the VA examination report (in which 
it was noted that she had no seizures in the previous 7 
months), and the treatment records (which show treatment for 
seizures which varied in frequency but generally occurred on 
a monthly basis), the Board finds that the frequency of minor 
seizures due to the veteran's seizure disorder more nearly 
approximates an average of only 2 minor seizures every six 
months as opposed to 5 minor seizures weekly.  Accordingly, 
the Board concludes that the criteria for an initial 
disability rating higher than 20 percent for seizures are not 
met.

II.  Entitlement To A Higher Initial Rating For A Peripheral 
Tear Of The Medial Meniscus Of The Left Knee, Post Operative 
Arthroscopy, Rated As Noncompensably Disabling Effective From 
November 1, 1996, And
 Rated As 10 Percent Disabling Effective From July 13, 1998.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.

The Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect any functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(1999).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (1999).

The pertinent evidence includes the report of a general 
medical examination conducted by the VA in December 1996.  
The report shows that the veteran gave a history of a left 
knee injury in service due to a fall, and left patella 
surgery in 1985.  She said that she tore several ligaments 
and most of the ligaments were repaired, but one had to be 
totally removed.  She underwent physical therapy for two 
weeks after her surgery.  During physical therapy, she re-
tore a ligament.  She did not, however, require further 
surgery.  She now complained of frequent aching pain in the 
knee joint with occasional giving way.  The pain occurred 
four to five times per year and usually lasted two days to 
two weeks.  She treated this pain with Tylenol, cold packs, 
and heat.  On examination, there was no joint swelling or 
deformity.  There was no muscle atrophy or areas of 
tenderness. There was a full range of motion of the joints of 
the upper and lower extremities.  A VA radiology report dated 
in December 1996 shows that an X-ray of the veteran's left 
knee was interpreted as showing no bone or joint abnormality.  
The radiology impression was normal exam.  

The veteran testified regarding the severity of her left knee 
disorder during a hearing held in October 1997.  She stated 
that she originally injured her left knee in 1980, and that 
this resulted in surgery in 1985.  She said that following 
surgery some of the stitches tore during physical therapy and 
that as a result she had no menisci in her knee.  She 
reported that currently if she stood for more than 45 minutes 
her knee would start to swell.  She reported that she could 
walk up stairs, but that a lot of times the knee would lock 
when she was coming back down the stairs.  She stated that 
when picking things up from the ground she usually bent at 
the hip rather than at the knee.  She said that she had pain 
in the knee when walking, standing or exercising.  She also 
said that she could not do jumping jacks or ride a bike or 
else the knee would lock up.  

A VA orthopedic clinic record dated in July 1998 shows that 
the veteran reported having bilateral knee pain and left knee 
locking on stairs.  She said that it gave out and she had 
fallen.  She said that she could walk for four blocks before 
the knee hurt too bad.  It was alleviated by rest, elevation, 
and cold and hot packs.  She had undergone arthroscopy in 
1984.  On physical examination, flexion of the left knee was 
to 120 degrees.  There was no synovitis or effusion.  There 
was no varus or valgus laxity.  There was positive medial 
joint line tenderness.  The impression was left knee patella 
subluxation and possible medial meniscus tear status post 
failed repair with mechanical symptoms of locking and 
swelling.  

The report of an examination of the veteran's joints 
conducted by the VA in December 1998 shows that the veteran 
gave a history of having trauma to the left knee in service 
with subsequent arthroscopic surgery involving a medial 
meniscectomy and repair of the lateral meniscus.  Physical 
therapy was also done.  Her present symptoms of knee pain 
were more or less constant, especially if she was walking too 
much (more than one block), if she put too much of a strain 
on it, or if there was a little twist.  There was no evidence 
of any subluxation or any direct trauma up until now.  
Depending on the situation of strain or stress, it swelled up 
but then went back down.  She said that she had been seen in 
1997 and told to continue watching her gait, to take 
medications, to do proper exercises, and to follow-up on an 
as needed basis.  She stated that she had to be very careful 
regarding pain medications because she had seizures.  She 
ambulated with regular shoes, and put a left knee brace on 
more or less all the time.  She reported that this made her 
more comfortable. 

On musculoskeletal examination, the left lower extremity 
showed no swelling compared to the right leg.  Deep tendon 
reflexes were present and symmetrical.  The range of motion 
of the left knee was from zero degrees to 120 degrees.  
Between 120 to 130 degrees she complained of mild pain.  The 
patellar tracking was adequate.  There was tenderness over 
the medial joint line.  There was mild mediolateral laxity, 
but the knee was stable.  Drawer signs were negative.  
Lachman's and McMurray's were also negative.  There was no 
evidence of joint effusion at the time of the examination.  
An X-ray of the left knee was normal.  The diagnosis was left 
knee medial meniscectomy/arthroscopic surgery and residual 
knee pain/deficits.  The examiner commented that functional 
limitations because of pain were moderate in degree.  

After considering all of the evidence of record, the Board 
finds that during the period from November 1, 1996, to July 
12, 1998, the peripheral tear of the medial meniscus of the 
left knee, post operative arthroscopy, resulted in slight, 
but not moderate, impairment due to instability or recurrent 
subluxation.  The Board has noted that during the December 
1996 VA examination, there were no abnormalities noted, and 
no left knee instability or limitation of motion was noted.  
Nevertheless, the veteran's complaints of pain ever since her 
separation from service are credible.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating or the joint.  See 
38 C.F.R. § 4.59.  Accordingly, the Board finds that the 
criteria for an initial rating of 10 percent effective from 
November 1, 1996, for a peripheral tear of the medial 
meniscus of the left knee, post operative arthroscopy, are 
met.  The Board further finds that during the period 
beginning July 13, 1998, the peripheral tear of the medial 
meniscus of the left knee, post operative arthroscopy, 
resulted in moderate impairment due to instability or 
recurrent subluxation.  Such a finding is supported by the VA 
treatment record of July 13, 1998, and by the subsequent VA 
examination in which the examiner concluded that the veteran 
had moderate functional impairment.  Accordingly, the Board 
finds that the criteria for a 20 percent rating effective 
from July 13, 1998, are met.  Finally, the Board finds that 
an initial rating higher than 20 percent is not warranted as 
there is no evidence of severe impairment.  

The Board must also consider whether the evidence warrants 
separate compensable ratings for arthritis of the knee.  Two 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  
Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited by 5 degrees.  A 10 percent 
rating is warranted where extension is limited by 10 degrees.  
A 20 percent rating is warranted where extension is limited 
by 15 degrees.  A 30 percent rating is warranted where 
extension is limited by 20 degrees.  A compensable rating may 
also be assigned based on X-ray findings of arthritis and 
painful motion.  See VAOPGCPREC 9-98; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) must be considered 
when assigning an evaluation for degenerative or traumatic 
arthritis. VAOPGCPREC 9-98.  

As noted above, however, there is no X-ray evidence of 
arthritis of the left knee.  The X-rays taken during the VA 
examination in December 1996 were negative for abnormality.  
Accordingly, the Board concludes that the criteria for 
assignment of a separate 10 percent rating for arthritis of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (1999); VAOPGCPREC 23-97; VAOPGCPREC 
9-98.

III.  Entitlement To A Higher Initial Rating For A Scar Of 
The Left Side
 Of The Face, Rated As Noncompensably Disabling Effective
 From November 1, 1996, And Rated As 10 Percent
 Disabling Effective From July 21, 1998.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999), a 
noncompensable rating is warranted if scars of the head, face 
or neck are slightly disfiguring.  A 10 percent rating is 
warranted if the scars are moderately disfiguring.  A 30 
percent rating is warranted if the scars are severe, 
especially if producing a marked unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent rating is warranted 
if there is complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
deformity.  

The report of a general medical examination conducted by the 
VA in  December 1996 shows that the examination revealed that 
there was some scarring with mild skin deformities located on 
the left side of the veteran's face from previous sinus 
surgeries.  The examiner stated that the face revealed 
deformity at the left sinus area.  

The veteran testified regarding the severity of her scar of 
the left side of the face during a hearing held in October 
1997.  The representative stated that the scar caused 
disfigurement which resembled a swelling of the face.  The 
veteran reported that she had undergone surgery on the face, 
and that it had remained very odd looking.  

In May 1998 the veteran submitted photographs which 
illustrate the appearance of her face.  The Board has 
reviewed the photographs.  The demonstrate that the left side 
of the veteran's face has a swollen appearance around the 
area of the cheek.  

The Board notes that the RO has assigned a 10 percent rating 
for the veteran's scar, but limited the effective date for 
that rating to July 21, 1998.  That was the date when the 
appellant submitted the above referenced photographs.  The 
Board notes, however, that the scars of the left side of the 
face have been static in nature since the veteran's 
separation from service, and that the current appeal arose 
from the decision which granted service connection and 
assigned the initial rating.  Therefore, the Board finds that 
it is not appropriate to limit the effective date of the 
compensable rating to the date of the submission of the 
photographs.  After considering all of the evidence of 
record, the Board finds that the scar of the left side of the 
face has been productive of moderate disfigurement during the 
period beginning November 1, 1996.  Accordingly, the Board 
concludes that the criteria for a 10 percent initial 
disability rating for a scar of the left side of the face, 
effective from November 1, 1996, are met.  The Board further 
finds, however, that the disorder has never been productive 
of severe disfigurement at any time.  In this regard, the 
Board notes that the evidence does not reflect severe 
manifestations such as marked and unsightly deformity of 
eyelids, lips or auricles.  Accordingly, the Board concludes 
that the criteria for an initial disability rating higher 
than 10 percent are not met.  

IV.  Entitlement To A Higher (Compensable) Initial Rating For
 Residuals Of A Right Shoulder Injury.

The RO has rated the veteran's right shoulder disorder under 
Diagnostic Code 5203 which provides a 10 percent rating if 
there is malunion of the joint.  A 10 percent rating may also 
be granted if there is nonunion without loose movement.  A 20 
percent rating is warranted if there is nonunion with loose 
movement, or if there is dislocation of the clavicle or 
scapula.  

Alternatively, the disorder may be rated under Diagnostic 
Code 5201, which provides that a 20 percent rating may be 
granted if there is limitation of motion of the arm to 
shoulder level.  Or, under Diagnostic Code 5202, a 20 percent 
rating may be granted if there is recurrent dislocation at 
the scapulohumeral joint with infrequent episodes and 
guarding of arm movement only at the shoulder level.  A 30 
percent is warranted if the major extremity has recurrent 
dislocation with frequent episodes and guarding of all arm 
movements.  

The report of a general medical examination conducted by the 
VA in December 1996 shows that the veteran reported a 
complaint of having right shoulder pain.  She also said that 
her right shoulder got weak when she picked up objects.  On 
examination, no abnormalities pertaining to the right 
shoulder were noted.  The pertinent diagnosis was persistent 
right mid shoulder pain.  A VA radiology report dated in 
December 1996 shows that an X-ray of the right shoulder 
showed no bone or joint abnormality.  The impression was 
normal exam.  

The veteran testified regarding the severity of her right 
shoulder disorder during a hearing held in October 1997.  She 
stated that she originally dislocated the right shoulder in 
service when she attempted to prevent a very heavy patient 
from falling off a table.  She said that this caused her 
shoulder to pop out of place.  She went to physical therapy 
where they placed warm packs on the shoulder and popped it 
into place.  They also gave her a sling and taught her to do 
exercises.  She said that it continued to dislocate since 
that time, and that this occurred at least a couple of times 
a month.  She said that after it dislocated, she popped it 
back into place and was unable to resume normal activities 
for one or two hours.  She said that sometimes she took 
Motrin and used a Capasium cream.  She said that the range of 
motion of the shoulder was decreased, and that she was not 
able to lift the arm above the shoulder level without it 
starting to pop and hurt.  

Although the VA examination did not include abnormal 
findings, the examiner apparently found the veteran's 
complaints of pain to be credible as the diagnosis included 
persistent right mid-shoulder pain.  The Board finds that the 
veteran's testimony is credible, and that it demonstrates 
that the residuals of a right shoulder injury are productive 
of infrequent dislocations with guarding at the shoulder 
level.  Accordingly, the Board concludes that the criteria 
for a 20 percent initial disability rating for residuals of a 
right shoulder injury are met.  The Board further finds, 
however, that there is no evidence that the disorder has 
caused frequent episodes of dislocation or guarding of all 
arm movement.  Accordingly, a rating higher than 20 percent 
is not warranted.  

V.  Extra-schedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extra-schedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extra-schedular rating.  The Board notes that none of the 
disabilities has required frequent hospitalizations, and 
there is no evidence of marked interference with employment.  
The veteran has not been hospitalized recently, and she has 
lost only a few days from her activities as a student.  
Therefore, referral of this matter for consideration of 
assignment of an extra-schedular rating under the provisions 
of 38 C.F.R. § 3.321 is not warranted.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet. App. 94-96 (1996). 


ORDER

1.  An initial rating higher than 20 percent for a seizure 
disorder is denied.

2.  A 10 percent initial rating for a peripheral tear of the 
medial meniscus of the left knee, post operative arthroscopy 
is granted effective from November 1, 1996, and a 20 percent 
rating is granted effective from July 13, 1998, subject to 
the law and regulations applicable to the payment of monetary 
benefits.

3.  A 10 percent initial rating for a scar of the left side 
of the face is granted effective from November 1, 1996, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

4.  A 20 percent initial rating for residuals of a right 
shoulder injury is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

